Fletcher, J.,
delivered the opinion of the court.
We are controlled in this case by Murff v. Osburn (Miss.), 24 South. 873. In that case the justice of the peace left home on the day after the rendition of judgment, and was continuously absent from home until the five days' had expired, during which time the losing party made repeated visits to the office; of the justice with his appeal bond; and yet this court held that his ’appeal was properly dismissed. Here the bond was sent by mail four days after the adverse judgment was rendered, and, as in the Osborn case, the absence of the justice prevented its timely approval. This case is not like Redus v. Gamble, 85 Miss. 169, 37 South. 1010, where the justice acted arbitrarily in , rejecting a solvent and sufficient bond filed in time, nor like Winner v.Williams, 82 Miss. 669, 35 South. 308, where the bond was actually filed within the five days, but not approved in writing.
We do not feel warranted in overruling Murff v. Osburn, and the case is therefore affirmed.